. \ ed '
Case 3:20-cv-03194-X-BH ap ren 3 Filed 10/20/20 Page1of35 PagelD 44

 

Case < Document CLERK US Avra Pages of 10
YN FILED
THE UNTIED STATES DISTRICT C uote
FOR THE DISTRICT OF TEXAS UaiecT 20. PH 1:33
ORIGINAL LA UTY ouerk_ Qk
PETER GARCIA, Case No.
Petitioner, 3 =m OANY 3 I 9 4 ~ X
vs.
1) Age Discrimination in Employment,
THE DELTA COMPANIES 29 U.S.C. § 621 ef seq
2) Defamation
Respondent 3) Fraud

Demand for a Jury Trial

 

NATURE OF THE ACTION
This is an action under the Age Discrimination in Employment Act, 29 U.S.C. § 621

et. seq., as amended, (“ADEA”) to correct unlawful employment practices on the basis

of age, redress interference with rights protected under the ADEA and provide Dr. Peter

Garcia appropriate relief who was adversely affected by such practices.

Petitioner, Peter Garcia, M.D., (Garcia) by way of this complaint alleges Respondent,

Delta Physician Placement, (Delta) discriminated against him based on his age in

willfully failing to refer Garcia for employment in a manner which accurately portrayed

his skills. Garcia is an experienced board certified physician with an extensive work

history in clinical and administration medicine.

JURISDICTION AND VENUE

1. Jurisdiction of this Court is invoked pursuant to 28 U.S.C. §§ 451, 1331, 1337,
1343 and 1345.

Complaint Page 1
Case 3:20-cv-03194-X-BH Document 3 Filed 10/20/20 Page 2of35 PagelD 45
Case Document Page 2 of 10

2. This court has jurisdiction of the federal claims under 28 U.S.C. §1331. This court
has jurisdiction over the state law claims pursuant to the doctrine of supplement
jurisdiction, 28 U.S.C. 1367(a).

3. This action is also authorized and instituted pursuant to Section 7(b) of the Age
Discrimination in Employment Act of 1967, as amended, 29 U.S.C. § 626(b) (the
“ADEA’), which incorporates by reference Sections 16(c) and 17 of the Fair Labor
Standards Act of 1938 (the “FLSA”), as amended, 29 U.S.C. §§ 216(c) and 217. The
employment practices alleged to be unlawful were committed within the jurisdiction of
the United States District Court for the District of Northern Texas.

PARTIES

4. Plaintiff, Dr. Peter Garcia is a resident of Orange County Florida.

4. Defendant, The Delta Companies is a healthcare provider recruitment company

located in multiple cities in the United States. The office in question is located in

Dallas, Texas.

5. At all relevant times, Defendant has continuously been an employer engaged in

an industry affecting commerce under Sections 101(3) and 101(7) of the ADA, 42

U.S.C. §§ 12111(5), (7) and within the meaning of Sections 11(b) and (h) of the

ADEA, 29, U.S.C. §§ 630(b), (g) and (h).

6. At all relevant times, Defendant has been a covered entity under Section 101(2) of

the ADA.

7. At all relevant times, Defendant has continuously been doing business in the

State of Texas and has continuously had at least 20 employees.

 
Case 3:20-cv-03194-X-BH Document 3 Filed 10/20/20 Page3of35 PagelD 46
Case Document Page 3 of 10

ADMINISTRATIVE PROCEDURES
8. More than thirty days prior to the institution of this lawsuit, Dr. Garcia filed a
charge with the EEOC alleging violation of the ADEA by Defendant.
9. On August 3, 2020 the EEOC issued a Dismissal and Notice of Rights letter
without finding the Defendant was in violation or in compliance with the statutes for
which violations have been alleged.

10. All conditions precedent to the institution of this lawsuit has been fulfilled.

STATEMENT OF CLAIMS
11. On or about August 6, 2019 Dr. Garcia received an email from Cassidy
Armstrong (Armstrong) for the position of Medical Director with Coastal Community
Health Centers (Coastal) in Brandon, Oregon a client of Delta. (Attachment A)
12. Coastal is a Federally Qualified Health Center (FQHC).
13. On August 15, 2019 Garcia answered the ad with an email expressing an
interest and stating the reasons he would be an excellent candidate for the job.
(Attachment A)
14. Dr. Garcia had previously been a successful Medical Director in a much larger
FQHC in Orlando, Florida.
15. Dr. Garcia applied for the position by email sending a copy of his Curriculum
Vitae (CV) to Armstrong.
16. On August 16, 2019 Armstrong emailed Dr. Garcia to confirm an interview time

and Garcia’s phone number which Delta had on record. (Attachment A)

Complaint Page 3

 
 

Case 3:20-cv-03194-X-BH Document 3 Filed 10/20/20 Page 4of35 PagelD 47
Case Document Page 4 of 10

17. The interview occurred by phone on August 19, 2019.
18. The interview explored Dr. Garcia’s clinical and administrative background in a
very superficial manner. Essentially none of the questions explored the depth of Dr.
Garcia's administrative or clinical background.

19. Although the phone interview lasted over 30 minutes Armstrong provided very

limited information regarding the practice he was representing.

20. At no time during the interview did Armstrong mention that the Medical Director

position was part of a FQHC.

21. Armstrong did not ask Garcia if he had previous experience as a Medical

Director at a FQHC.

22. Armstrong made no attempt to determine Garcia’s knowledge regarding FQHC

organizations.

23. Dr. Garcia found Armstrong’s manner to somewhat abrupt and argumentative

during the interview process which is very unusual among physician recruitment

firms.

24. Dr. Garcia has not previously been part of a job interview where the interviewer

failed to identify the specific type of practice and failed to ask a single question

regarding the applicants experience with such an organization.

25. The failure of Armstrong to obtain an accurate work history was preplanned and

a result of his prejudices regarding Dr. Garcia’s age.

26. The failure to present Dr. Garcia in a truthful manner to Coastal was

discriminatory in nature and also a result of Armstrong’s prejudices regarding older

candidates.

Complaint Page 4

 
Complaint Page 5

Case 3:20-cv-03194-X-BH Document 3 Filed 10/20/20 Page5of35 PagelD 48

Case Document Page 5 of 10

27. After the interview Armstrong prepared a report and forwarded this to Linda
Maxon, CEO of Coastal Community Health Centers.

28. Armstrong’s input regarding Dr. Garcia's qualifications was paramount in
Costal’s rejection of Garcia as a candidate.

29. Within hours of the interview Armstrong emailed Dr. Garcia stating the client was
no longer interested in pursuing Dr. Garcia as he had no recent FQHC experience.
(Attachment B) The term “recent experience” is vague and meaningless. Defendant
has made no effort to define why “recent” experience is more valuable than previous
successful experience.

30. The requirement of recent FQHC experience does not appear in any job
description prepared by Delta or its client Coastal Community Health Centers.
(Attachment B and E) “Recent Experience” is simply an expression of age
disparagement.

31. The “Recent Experience” rational was created in retrospect as a pretext to
exclude Dr. Garcia from further consideration and based on the discriminatory
actions by Armstrong.

32. On August 27, 2019 Dr. Garcia sent an email Armstrong to express frustration
with the interview process. (Attachment B)

33. In that same email he predicted that Armstrong would not present an accurate
representation of his experience and abilities to the client Coastal.

34. Evidence in this case will demonstrate Delta made a series of false statements
to Coastal, knowing they were false, in an effort to disparage Dr. Garcia and

dissuade Coastal from pursuing Garcia for the Medical Director position.

 
Case 3:20-cv-03194-X-BH Document 3 Filed 10/20/20 Page6of35 PagelD 49
Case Document Page 6 of 10

35. Evidence in this case will also demonstrate that Coastal relied on the false
information provided by Delta when it dismissed Garcia as a candidate for the
Medical Director position. (Attachment D)
36. Evidence to be presented in this case also demonstrates that Delta made willful
misrepresentations to the EEOC in an effort to encourage the EEOC to dismiss
Garcia’s charge of discrimination. (Attachment C)
FIRST CLAIM FOR RELIEF

(Age Discrimination in Employment Act 29 U.S.C. § 623)
For his first Claim for Relief, Dr. Peter Garcia alleges:
37. Sections 1-36 are incorporated by reference as if full set for herein.
36. In passing this law, Congress intended to promote the employment of the elderly
“pased on their ability rather than age.”
37. The ADEA makes it unlawful, among other things, for an employer

i. to fail or refuse to hire or to discharge any individual or otherwise discriminate
against any individual with respect to his compensation, terms, conditions, or
privileges of employment, because of such individual's age;

ii. to limit, segregate, or classify his employees in any way which would deprive
or tend to deprive any individual of employment opportunities or otherwise adversely
affect his status as an employee, because of such individual's age.

38. The effect of the acts described above has been to deprive Dr. Garcia of an
equal employment opportunity and otherwise to affect adversely his status as an

applicant with Coastal.

Compiaint Page 6

 

ee BS Be SC
Case 3:20-cv-03194-X-BH Document 3 Filed 10/20/20 Page 7 of 35 PagelD 50
Case Document Page 7 of 10

39. Delta discriminated against Dr. Garcia because of his age in violation of 29
U.S.C. §§ 621 and 623 by failing to obtain an accurate and appropriate employment
history as it related to the Coastal position and misrepresenting Garcia’s work history
to Coastal.

40. The unlawful employment practices complained of above were willful within the
meaning of Section 7(b) of the ADEA, 29 U.S.C. § 626(b).

41. Asa further result of defendant's unlawful actions. Dr. Peter Garcia is entitled to

his reasonable attorney fees and costs pursuant to 29 U.S.C. §§ 626 and 216.

SECOND CLAIM FOR RELIEF (Defamation)
For his Second Claim for Relief, Peter Garcia alleges as follows:
42. Sections 1-41 are incorporated by reference as if full set for herein.
41. The tort of defamation includes libel and slander.
42. Libel occurs when the defamatory statements are in writing. TEX. CIV. PRAC. &
REM.CODE § 73.001. Slander occurs when the statements are
spoken. Milkovich, 497 U.S. at 17, 110 S.Ct. 2695.

 

43. Libel “tends to injure a living person’s reputation and thereby expose the person
to public hatred, contempt or ridicule, or financial injury or to impeach any person's
honesty, integrity, virtue, or reputation ... TEX. CIV. PRAC. & REM.CODE § 70.031.
44. Comments made by Armstrong after the interview with Garcia when speaking
with Maxon were made knowing they were false in an effort to damage Dr. Garcia's
reputation and discourage Coastal from considering Garcia for the Medical Director

position at Coastal.

Complaint Page 7

 
 

Case 3:20-cv-03194-X-BH Document 3 Filed 10/20/20 Page 8of35 PagelD 51
Case Document Page 8 of 10

45. The comments made by Armstrong injured Dr. Garcia’s reputation exposing him
to financial injury and impeaching his reputation.

46. The unlawful practices complained of above were willful within the meaning of
Section 7(b) of the ADEA, 29 U.S.C. § 626(b)

47. As a result of the unlawful actions of Delta Garcia is entitled to remedies as
described in 29 U.S.C. §§ 626 and 216, Texas Civil Practice and Remedies Code,

Title 2, Subsection C, Chapter 41 and the subsections set therein.

THIRD CLAIM FOR RELIEF (Fraud)
For his Third Claim for Relief Peter Garcia alleges as follows:
48. Sections 1-47 are incorporated by reference as if full set within.
The elements of Fraud are:
(1) that a material representation was made; (2) the representation was false; (3)
when the representation was made, the speaker knew it was false or made it
recklessly without any knowledge of the truth and as a positive assertion; (4) the
speaker made the representation with the intent that the other party should act upon
it; (5) the party acted in reliance on the representation; and (6) the party thereby
suffered injury. Aquaplex, Inc. v. Rancho La Valencia, Inc., 297 S.W.3d 768, 774
(Tex.2009)
49. Defendant made representations to both Coastal and the EEOC regarding
Garcia knowing that the statements were false.
50. Defendant made the false representations with the intent that Coastal and the

EEOC would rely on those false statements.

Complaint Page 8

 
Case 3:20-cv-03194-X-BH Document 3 Filed 10/20/20 Page9of35 PagelD 52
Case Document Page 9 of 10

51. Both Coastal and the EEOC acted on the false statements made by the
Defendant.

52. Dr. Garcia was damaged by the false statements.

53. As a result of the unlawful actions of Delta, Dr. Garcia is entitled to remedies as
described in Texas Civil Practice and Remedies Code, Title 2, Subsection C,

Chapter 41 and the subsections set therein.

PRAYER FOR RELIEF

WHEREFORE, plaintiff Peter Garcia, MD prays for judgment against defendants for

the following relief:

1. For lost wages and benefits, including future losses, in an amount to be
determined by the jury at the time of trial, along with prejudgment interest
thereon;

2. For liquidated damages in the amount equal to his economic losses to be
determined by the jury at the time of trial, along with prejudgment interest
thereon;

3. For non-economic damages in an amount to be determined by the jury at the
time of trial;

4. For punitive damages in an amount to be determined by the jury at the time of
trial;

5. For reasonable attorney fees and costs incurred herein; and

6. For such other relief as the Court may deem just and proper.

Complaint Page 9

 
Case 3:20-cv-03194-X-BH Document 3 Filed 10/20/20 Page 10o0f35 PagelD 53
Case Document Page 10 of 10

Respectfully submitted this 15" day of October, 2020

    

By:

Peter Garcia, MD (Pro Se)
1969 S. Alafaya Trail
Suite 231

Orlando, Florida 32828

 

Complaint Page 10

 
’

Case 3:20-cv-03194-X-BH Document 3 Filed 10/20/20 Page 11o0f35 PagelD 54

ATTACHMENT A

RIGHT TO SUE LETTER

 
 

Be ne

“coc rakedhiiep: 20-CV-03.194-Y.- EQGACEMADY MENT Ob2OMOMFY CBAKISSORT 35 PagelD 55
DISMISSAL AND NOTICE OF RIGHTS

 

 

 

To: Peter Garcia From: Seattle Field Office

ee 909 First Avenue

Orlando, FL 32828 Suite 400
Seattle, WA 98104-1061
[] On behaif of person(s) aggrieved whose identityis
CONFIDENTIAL (29 CFR §1601.7(a))
EEOC Charge No. EEOC Representative Telephone No. ‘
Alexandria Arbogast,

§51-2020-01322 Investigator (206) 399-3483

 

THE EEOC IS CLOSING ITS FILE ON THIS GHARGE FOR THE FOLLOWING REASON:
The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.

Your allegations did not involve a disability as defined by the Americans With Disabilities Act.
The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.
Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged

discrimination to file your charge

The EEOC issues the following determination: Based upon its investigation, the EEOC is unable to conclude that the
information obtained establishes violations of the statutes. This does not certify that the respondent is in compliance with
the statutes. No finding is made as to any other issues that might be construed as having been raised by this charge.

The EEOC has adopted the findings of the state or locai fair employment practices agency that investigated this charge.

UO ROUUUO

Other (briefly state)

 

~ me ao a= = = SNOTCE OF SUIT RIGHTS = ~~ - a
(See the additional information attached to this form.)

Title Vil, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different.)

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the
alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years (3 years)
before you file suit may not be collectible.

On behalf of the Commission

(A. for August 03, 2020

Enclosures(s) / Nancy A. Sienko, (Date Mailed)
Director

 

The Delta Companies

Wes Willard, VP of Legal & Risk
3100 Olympus Blvd. Ste. 500
Coppell, TX 75019

 
 

"Enclosyre with E

AG 3 20-CV-03194-X-BH Document 3 Filed 10/20/20 Page 13 o0f35 PagelD 56
INFORMATION RELATED TO FILING SUIT
UNDER THE LAWS ENFORCED BY THE EEOC

Form 1

(This information relates to filing suit in Federal or State court under Federal law.
If you also plan to sue claiming violations of State law, please be aware that time limits and other
provisions of State law may be shorter or more limited than those described below.)

Title Vil of the Civil Rights Act, the Americans with Disabilities Act (ADA),
the Genetic Information Nondiscrimination Act (GINA), or the Age
Discrimination in Employment Act (ADEA):

PRIVATE SUIT RIGHTS __ --

In order to pursue this matter further, you must file a lawsuit against the respondent(s) named in the charge within
90 days of the date you receive this Notice. Therefore, you should keep a record of this date. Once this 90-
day period is over, your right to sue based on the charge referred to in this Notice will be lost. If you intend to
consult an attorney, you should do so promptly. Give your attorney a copy of this Notice, and its envelope, and tell
him or her the date you received it. Furthermore, in order to avoid any question that you did not act in a timely
manner, it is prudent that your suit be filed within 90 days of the date this Notice was mailed to you (as
indicated where the Notice is signed) or the date of the postmark, if later.

Your lawsuit may be filed in U.S. District Court or a State court of competent jurisdiction. (Usually, the appropriate
State court is the general civil triat court.) Whether you file in Federal or State court is a matter for you to decide
after talking to your attorney. ‘Filing this Notice is not enough. You must file a "complaint" that contains a short
statement of the facts of your case which shows that you are entitled to relief. Courts often require that a copy of
your charge must be attached to the complaint you file in court. If so, you should remove your birth date from the
charge. Some courts will not accept your complaint where the charge includes a date of birth. Your suit may include
any matter alleged in the charge or, to the extent permitted by court decisions, matters like or related to the matters
alleged in the charge. Generally, suits are brought in the State where the alleged unlawful practice occurred, but in °
some cases can be brought where relevant employment records are kept, where the employment would have
been, or where the respondent has its main office. If you have simple questions, you usually can get answers from
the office of the clerk of the court where you are bringing suit, but do not expect that office to write your complaint
or make legal strategy decisions for you.

PRIVATE SUIT RIGHTS -- Equal Pay Act (EPA):

EPA suits must be filed in court within 2 years (3 years for willful violations) of the alleged EPA underpayment: back
pay due for violations that occurred more than 2 years (3 years) before you file suit may not be collectible. For
example, if you were underpaid under the EPA for work performed from 7/1/08 to 12/1/08, you should file suit
before 7/1/10 — not 12/1/10 -- in order to recover unpaid wages due for July 2008. This time limit for filing an EPA
suit is separate from the 90-day filing period under Title VIl, the ADA, GINA or the ADEA referred to above.
Therefore, if you also plan to sue under Title Vil, the ADA, GINA or the ADEA, in addition to suing on the EPA
claim, suit must be filed within 90 days of this Notice and within the 2- or 3-year EPA back pay recovery period.

ATTORNEY REPRESENTATION -- Title VII, the ADA or GINA:

If you cannot afford or have been unable to obtain a lawyer to represent you, the U.S. District Court having jurisdiction
in your case may, in limited circumstances, assist you in obtaining a lawyer. Requests for such assistance must be
made to the U.S. District Court in the form and manner it requires (you should be prepared to explain in detail your
efforts to retain an attorney). Requests should be made well before the end of the 90-day period mentioned above,
because such requests do not relieve you of the requirement to bring suit within 90 days.

ATTORNEY REFERRAL AND EEOC ASSISTANCE -- All Statutes:

You may contact the EEOC representative shown on your Notice if you need help in finding a lawyer or if you have any
questions about your legal rights, including advice on which U.S. District Court can hear your case. If you need to
inspect or obtain a copy of information in EEOC's file on the charge, please request it promptly in writing and provide
your charge number (as shown on your Notice). While EEOC destroys charge files after a certain time, all: charge files
are kept for at least 6 months after our last action on thé Casé. Therefore, if you file suit and want to review the-charge
file, please make your review request within 6 months of this Notice. (Before filing suit, any request should be
made within the next 90 days.)

IF YOU FILE SUIT, PLEASE SEND A COPY OF YOUR COURT COMPLAINT TO THIS OFFICE.

 
Case 3:20-cv-03194-X-BH Document 3 Filed 10/20/20 Page 14o0f35 PagelD 57

ATTACHMENT B

EMAIL COMMUNICATION
 

Case 3:20-cv-03194-X-BH Document 3 Filed 10/20/20 Page 15of35 PagelD 58

Re: CMO - Family Medicine - Oregon

Yahoo/background

On Tuesday, August 6, 2019, 05:34:59 PM EDT, Cassidy Armstrong <carmstrong@deltaplacement.com> wrote:

Dr. Garcia,

 

1.5 days/week clinic, the rest of your time on administrative duties.

You will oversee 1 other physician, 2 Advanced Practitioners, and less than 5 nurses/MAs.

The patient base is established and growing. No community outreach or marketing duties
required. This is purely a clinical/operational role.

Report directly to the CEO.

Oversee medical staff scheduling (not patient scheduling,) and provide direction and consultation
on all things medical except for pharmacy. Pharmacy is under CEO directly and through a 3” party
contract.

Clinic Averages 2 patients/hour. They value quality time with each patient.

$230k/year salary plus comprehensive benefits. Employer pays 100% of physician's health
insurance premiums.

Private retirement with a 3% match.

Your 1.5 days of clinic will be walk-up/immediate/same-day care patients only. You will not be

establishing/growing an ongoing patient panel. This is to ensure you have plenty of time to focus
on administrative duties.

Breathtakingly Beautiful Coastal Oregon location:

Regional Airport in Town

Easy drive to Eugene.

World renowned golf resorts.

Affordable real estate despite being right on the ocean.

Plenty to do for fun. There's a different art show, festival, etc., every weekend.

Clean air, friendly people, zero traffic, and access to the major metros in the area via a direct
flight or a straight highway drive.

Must be currently board certified or able to re-certify within the year.
No background issues within the last 10 years.

Must be Family Medicine residency trained.

Some administrative experience preferred.

Reference ID #148540

Send your CV today if you are interested in this position or if you are looking for other positions.
Cassidy Armstrong

(214) 442-4145

(800) 521-5060 x4145

carmstrong@deltaplacement.com

Delta Physician Placement

James Jones tcremail@yahoo.com

To:Cassidy Armstrong

Thu, Aug 15, 2019 at 2:53 PM

This position and my background may be a good match. | have considerable administrative experience. The clinical
practice is Urgent Care and | have significant work experience as well as board certification in Emergency Medicine. |

have been previously licensed in Oregon and | am familiar with the Oregon Coast and Willamette Valley.

P. Garcia

Emails between Garcia and Delta (Armstrong) Page 1 of 3

 
 

1

Case 3:20-cv-03194-X-BH Document 3 Filed 10/20/20 Page 16 of 35 PagelD 59 |
On Thursday, August 15, 2019, 04:01:20 PM EDT, Cassidy Armstrong <carmstrong@deltaplacement.com> wrote:

Thank you, Dr. Garcia.
There's not a number on your CV. This is what we have on file: (407) 721-7493 Please let me know if that’s the best
number to reach you and at what time we will be sure to connect. Thank you.

Respectfully,
Cassidy Armstrong
214-442-4145

James Jones <tcremail@yahoo.com>
To:Cassidy Armstrong
Thu, Aug 15, 2019 at 7:46 PM

Starting with next Monday give me several times you are available and | can select the most convenient and give you a
cali at that time.

P. Garcia

Cassidy Armstrong <carmstrong@deltaplacement.com>
To:James Jones

Fri, Aug 16, 2019 at 9:31 AM
Monday — 10:30, 2:30, 4:30 CDT.
Thank you.

Please confirm that the number below still works.
Thank you.

Respectfully,

Cassidy Armstrong
214-442-4145

James Jones <tcremail@yahoo.com>
To:Cassidy Armstrong

Fri, Aug 16, 2019 at 1:18 PM

| can give you a call on Monday 2:30 CDT / 3:30 EDT at your number below.

P. Garcia

Emails between Garcia and Delta (Armstrong) Page 2 of 3

 
 

Case 3:20-cv-03194-X-BH Document 3 Filed 10/20/20 Page17of35 PagelD 60

On Monday, August 19, 2019, 05:57:24 PM EDT, Cassidy Armstrong <carmstrong@deltaplacement.com> wrote:

Dr. Garcia,

My client in Oregon is not interested in pursuing you for the position at this time. She cited no FQHC experience in recent
years. | wish you the best in your future endeavors.

Respectfully,

Cassidy Armstrong | Principal Consultant
(800) 521-5060 x4145 | (214) 442-4145 (direct)
(267) 295-8739 (fax) | (469) 878-4809 (mobile)

Re: Oregon job
James Jones <tcremail@yahoo.com>
To:Cassidy Armstrong

Cc:info@coastcommunityhealth.org

Tue, Aug 27, 2019 at 10:32 PM

| could not help but reply to this email as the proffered rational for discontinuing my "candidacy" for the Medical Director
position was a lack of experience at an FQHC. This is of course false. My first job in Orlando was the Medical Director
for an FQHC. The FQHC, Community Health Centers, Inc., at that time had 6 clinics and about 25 providers and a 10 to
12 million budget. | have extensive experience with FQHC's and a complete understanding of how they operate. | have
been involved in grant writing and submitting the annual report to the Federal Government each year to document the
need for funding. In addition if you look at one of the HMO listings, Alpha Heath Plan, this was an attempt by the FQHCs
in Florida to start their own insurance company to compete with other HMO's. The effort eventually failed. | interfaced on
a regular basis with Medical Directors and CEO's of other FQHCs in Florida.

It seems very odd that your ad did not mention this was an FQHC. Equaily inexplicable is that you never mentioned this
during the interview and never asked if | had any experience at an FQHC-. Difficult to understand why that would not be
one of the threshold questions. | enjoy highlighting my accomplishments in an FQHC environment. Given your critique of
my incomplete CV you certainly understood there were other experiences that were not listed.

| viewed the web page of this organization and found it fascinating. Under out staff there are pictures of seven
administrative peopie and the pharmacist. No physicians, no physician assistants and no nurse practitioners. Either there
are none working there or they don't seem to be valued as much as others. If the CEO has been there for six years how
many Medical Directors have there been? Why have folks moved on? | have a much better understanding why your
initial email describing the position is absent any real information about the organization. Your statements as a whole
were inaccurate and misleading.

In conclusion it would appear that you did not accurately represent my background to your client. Negligent or intentional,
hard to tell at this point. | hope you and Linda hire a very qualified individual or unfortunately it will raise further questions
that will need to be posed.

Emails between Garcia and Delta (Armstrong) Page 3 of 3
Case 3:20-cv-03194-X-BH Document 3 Filed 10/20/20 Page 18 of 35 PagelD 61

ATTACHMENT C

POSITION STATEMENT DELTA

 
 

Case 3:20-cv-03194-X-BH Document 3 Filed 10/20/20 Page 19o0f35 PagelD 62

Representing Management Exclusively In Workplace Law and Related Litigation

. s Jackson Lewis P.C. | ALBAN. NY GREENVILLE, SC MINNEAPOLIS, MN PROVIDENCE, Rl
a Cc k Ss Oo n | ew I Ss Ross Tower | A\SUQueRQue,NM HARTFORD, CT MONMOUTH COUNTY, NJ RALEIGH-DURHAM, NC
500 N. Akard | ATLANTA, GA HONOLULU, HI * MORRISTOWN, Ni RAPID CITY, SD
Suite 2500 | AustIN, ~ HOUSTON, TX NEW ORLEANS, LA RICHMOND, VA
Attorneys at Law
Dallas, Texas 75201 | A:TMoRE, mo INDIANAPOLIS, IN NEW YORK, NY SACRAMENTO, CA
Tel 214 520-2400 | BIRMINGHAM, AL = JACKSONVILLE, FL NORFOLK, VA SAINT LOUIS, MO
Fax 214 520-2008 | 5OSTON,MA KANSAS CITY, KS OMAHA, NE SALT LAKE CITY, UT
Michael J. DePonte, Esq. | Wwwdacksonlewls.com | CHICAGO, IL LAS VEGAS, NV ORANGE COUNTY, CA SAN DIEGO, CA
Board Certified-Texas Board of Legal CINCINNATI, OH LONG ISLAND, NY ORLANDO, FL SAN FRANCISCO, CA
Specialization CLEVELAND, OH LOS ANGELES, CA PHILADELPHIA, PA SAN JUAN, PUERTO RICO
Labor and Employment Law DALLAS, TX MADISON, WI PHOENIX, AZ SEATTLE, WA
, Civil Trial Law DAYTON, OH MEMPHIS, TN PITTSBURGH, PA TAMPA, FL
DENVER, CO MIAMI, FL PORTLAND, OR WASHINGTON DC REGION
DETROIT, MI MILWAUKEE, WI\, PORTSMOUTH, NH WHITE PLAINS, NY
Direct Dial: 972.728.3307 GRAND RAPIDS, MI
Email: depontem@jacksonlewis.com

 

March 12, 2020

Via the EEOC Portal:
Cheryl Milner

EEOC Seattle Field Office
909 First Avenue, Suite 400
Seattle, Washington 98104-1061

Re: Charging Party: Peter Garcia
Respondent: The Delta Companies
EEOC Charge No. 551-2020-01322

Dear Ms. Milner:

This Firm and the undersigned represent Respondent, Delta Physician Placement, LLC!
(referred to herein as “Delta” or the “Company”) with regard to the above-referenced Charge filed
by Peter Garcia (““Garcia” or “Charging Party”). This letter serves as the formal position statement
of Delta in response to the Charge.” Charging Party asserts Delta discriminated against him on the
basis of his age. Delta denies Charging Party’s allegations and, for the reasons set forth below,
requests the Charge be dismissed.

A. Parties

Delta is a medical personnel placement company that works with the national healthcare
industry to place fulltime and temporary physicians into hospitals and clinical care facilities. Delta
also helps place therapists, nurses, speech language pathologists, and various technicians into
health care positions.

Charging Party is a doctor who applied for a position through Delta. The position at issue
was with one of Delta’s clients, Coast Community Health Center (CCHC).

 

Respondent is incorrectly named in the Charge as “The Delta Companies”.
2 The Company’s position is based upon the allegations in the Charge and the information available to the Company
at this time. The Company reserves the right to present new or additional facts based upon subsequently-acquired
information.
Case 3:20-cv-03194-X-BH Document 3 Filed 10/20/20 Page 20 o0f35 PagelD 63

 

2 a Cheryl Milner
jackson|lewis EEOC Seattle Feld Offic
March 12, 2020

Attorneys at Law Page 2

B. The Company’s Policies

Delta is committed to providing equal employment opportunities to all employees and to
applicants with whom it engages. The Company does not tolerate discrimination or harassment
on any protected basis. The Company has policies and procedures explaining the Company’s
commitment to a discrimination-free and retaliation-free environment.

Cc. Charging Party’s Involvement with Delta

Delta had very limited involvement with Charging Party. Indeed, Delta never employed
Charging Party nor did it have any potential employment relationship with him. Delta is merely a
medical personnel placement company that works to place medical professionals in positions with
its hiring clients.

In 2019, Charging Party spoke with some of Delta’s recruiters about potential job openings
and placements. Delta acted as a middleman to notify Charging Party of potential positions,
forwarded his CV, and then let Charging Party know if a hiring client was interested in further
discussions. In August of 2019, one of Delta’s recruiters spoke with Charging Party about a
potential position with CCHC in Oregon. Delta sent CCHC Charging Party’s CV for
consideration. However, CCHC stated it was not interested in pursuing Charging Party’s
employment because he lacked recent Federally Qualified Health Center (FQHC) experience.’ No
further action was taken by Delta regarding CCHC’s consideration of Charging Party for potential
employment.

D. Delta did not Discriminate against Charging Party on the Basis of His Age

Delta did not discriminate against Charging Party on the basis of his age.* As an initial
matter, Charging Party fails to assert any allegation that Delta engaged in any discriminatory
action. Rather, Charging Party asserts he merely applied for work with CCHC through Delta and
that CCHC informed him that CCHC did not believe he had the requisite recent FQHC experience.
Because Charging Party fails to assert any basis for a claim of discrimination against Delta, the
Charge should be dismissed.

Even if Charging Party had asserted Delta somehow discriminated against him on the basis
of his age, his claim would still fail. To establish such a claim, Charging Party must show: (1) he
was in the age group the ADEA protects; (2) he was qualified for the job for which he applied; (3)
he was rejected for the job despite his qualifications; and (4) he was rejected under circumstances
giving rise to an inference of unlawful discrimination. A party alleging discrimination under the
ADEA has the burden of proving that age was the “but-for” cause of the failure to hire.

As an initial matter, Charging Party cannot establish he was qualified for the position at
CCHC. Specifically, CCHC was seeking an individual with recent FQHC experience. While

 

3 Notably, Delta continued to work with Charging Party to place him at other clients. It belies all logic that Delta
would have somehow discriminated against Charging Party only to continue to try to place him at other facilities.
4 Charging Party’s identifies his birth year as 1955.
Case 3:20-cv-03194-X-BH Document 3 Filed 10/20/20 Page 21o0f35 PagelD 64
Cheryl Milner

= a

k | EEOC Seattle Field Offi
jackson iewis cattle Field Office
Attorneys at Law Page 3

 

Charging Party asserts he was “well qualified for the position” he fails to allege any facts to support
he had recent FQHC experience. Indeed, Charging Party does not refute that CCHC desired to
retain someone with recent FQHC experience.

Likewise, Charging Party cannot establish Delta rejected him for any position. It is
axiomatic that to maintain a claim of discrimination, the respondent must have been the party that
discriminated against the applicant and made the adverse employment decision. Here, Delta did
not make any employment decision regarding Charging Party. Charging Party was not applying
for a position with Delta—Delta was merely the go-between that connected Charging Party to
prospective employers. Thus, Delta did not make any employment decisions, or take any
employment actions, with respect to Charging Party.

Finally, Charging Party fails to assert any facts giving rise to an inference of age
discrimination. In fact, Charging Party’s own allegations — that CCHC believed he lacked the
requisite recent experience sought for the position — belies his own claim. Indeed, where
allegations fail to demonstrate or, as in this matter, fail to provide a basis for any discriminatory

intent, the claim must fail.°
E. Conclusion

Delta has no idea why Charging Party thinks the Delta discriminated against him on any
basis. The Company never employed Charging Party, never had any employment relationship
with him, and never made any decision regarding his potential employment with CCHC or any
other entity. Delta merely served as an intermediary to try to connect Charging Party with hiring
clients. As a result, Charging Party’s claims must be dismissed.

We trust you now have all the information necessary to issue a no cause determination. If,
however, you need additional information, please do not hesitate to contact me.

Sincerely,

JACKSON LEWIS P.C.
gee Se
Michael J. DePonte

MJD/CLC/Is

 

5 See e.g., Haskett v. Cinco Energy Management Group, 161! F.Supp.3d 465 (S.D. Tex. 2015) (quoting 16630
Southfield Ltd. P'ship. v. Flagstar Bank, F.S.B., 727 F.3d 502, 504 (6th Cir. 2013) (“The plausibility of an inference
depends on a host of considerations, including common sense and the strength of competing explanations for the
defendant's conduct.” “[T]he existence of obvious alternative explanations simply illustrates the unreasonableness of
the inference sought and the implausibility of the claims made.”)).
 

Case 3:20-cv-03194-X-BH Document 3 Filed 10/20/20 Page 22 of 35 PagelD 65

ATTACHMENT D

POSITION STATEMENT COASTAL

 
 

Case 3:20-cv-03194-X-BH D&COAST E@NAMLONPTRO Page 23 of 35 PagelD 66

HEALTH

cen

1010 First Street SE, Suite 110, Bandon, Oregon 97411 Phone 541-347-2529 Fax 541-347-9196

May 27, 2020

Ms. Annalie Greer

Enforcement Supervisor

Seattle Field Office

Equal Employer Opportunity Commission
909 1* Ave, Suite 400

Seattle, WA 98104

Re: Charging Party: Mr. Peter Garcia
Respondent: Coast Community Health Center
Charge No. 551.2020.00333

Dear Ms. Greer,

Thank you again for providing our agency with the extension our response due to the COVID 19 epidemic.
We greatly appreciate this consideration as we are a very small health center, and we have had all our
staff working to respond to the medical and emotional needs of the communities we serve. Per your
request, please find below our response to the REQUEST FOR INFORMATION, as outlined in the form
provided to us in our portal.

Background and Position Statement (Addresses Item #4 below)

Bandon Community Health Center, dba. Coast Community Health Center (“Coast”) opened as a small not-
for-profit rural health center in 2010 and shifted our status to a community health center in 2013. We
operate two small facilities along the Oregon coast providing primary and preventative healthcare services
to the most vulnerable, and those experiencing barriers to access to care, the elderly, and families in the
region. We operate through grants, and revenue generated through the services we provide. Our health
center now employs 38 people. Our workforce is comprised of a mixture of experienced professionals,
often those who are moving towards the end of their careers who have chosen to work at CCHC because
they can practice medicine in a holistic manner in which they were trained, and recent graduates who
chose to practice in a rural setting with the opportunity to serve patients side-by-side with experienced
practitioners. Our Medical Director/Chief Medical Officer position was previously held by a female
pediatrician who was 58 years old. This person vacated her position in July of 2019 to assume a position
in Portland, Oregon. Our organization elected for the first time to retain Delta Companies, a National
Recruitment Firm, to recruit for this position (“Delta”). Delta served as Coast’s main point of contact for
posting the position, recruitment and outreach to candidates, screening of candidates, conducting initial
interviews of interested candidates, and presenting interested candidates to our organization for
consideration.

Mr. Garcia submitted his resume and application to Delta concerning our position sometime in mid-
August 2019. Delta independently screened Mr. Garcia and made multiple attempts to reach out to Mr.

 
 

Gargiaecenrernipgdus Imeyes.H heyectuiterrshared ith iy 2042 Mr. Bangia MasodifftculPragedchdsee
Item #7-Packet #1, email dated August 19th, 2019 from Mr. Cassidy Armstrong). Upon finally reaching
Mr. Garcia, the recruiter interviewed him. The recruiter then followed up to provide me with a summary
of the candidate (see Item#7-Packet #1). | reviewed the summary of Mr. Garcia’s profile, discussed the
interview with the recruiter, and upon conferring about the job requirements in the job description,
determined that Mr. Garcia’s experience and background did not meet what Coast needed for this
position.

Delta also agreed with our determination, and we continued with our recruitment search. Delta continues
to serve as the lead point of contact for any interested candidates. The recruiter was responsible for
responding to Mr. Garcia regarding this position. The recruiter proceeded to screen additional candidates
for the position.

In November 2019, Mr. Garcia submitted a second application to Coast directly concerning the same
position. Upon receiving this application, we contacted Delta to advise the recruiter that Mr. Garcia had
gone past the recruitment firm and applied a second time directly to our organization. Because we were
at the time under contract with the recruitment firm, any inquiry by a candidate who was presented by
the firm previously must be directed back to the firm. My Human Resources Manager attempted to reach
out to Mr. Garcia, but had difficulty reaching Mr. Garcia as he had no phone number on his resume. She
emailed him asking that he contact her, but he did not respond. She never spoke with him directly. We
left further communication in the hands of our recruiter.

When Mr. Garcia reached out in November, we were already moving forward with another candidate
presented by Delta, and at the stage of setting up an in-person interview with this candidate. We had no
further communication with Mr. Garcia until we received the notice of a complaint filed with your agency.
This is not the first candidate who has applied to Coast a second time to avert the recruitment firm. We
handled this situation in the same manner, and per our prescribed contract with Delta to avoid and
confusion or mistrust between the recruitment firm and Coast.

REDACTED

REDACTED

 
4case RositionStatemeny Seeinaryativeabove Filed 10/20/20 Page 25 of 35 PagelD 68

REDACTED

REDACTED

9. Successful Candidate Details: Our recruitment for Medical Director/Chief Medical Officer is
continuing. We have had four candidates who have interviewed by phone for initial introductory
interviews, two candidates who were invited for a second formal phone interview with our medical team,
and both candidates subsequently visited our health center in-person for interviews for a two-day period
of time. We are in the process of pursuing employment possibilities with one of these two candidates
presently. | would be pleased to provide you with the chronology of hiring/interview process we have
followed for both candidates should you wish to review this process. Both candidates had formal phone
and in-person interviews during the past four-months.

REDACTED Statement from Linda Maxon, Chief Executive Officer.
Our health center has yet to hire a candidate for this position. We are currently in discussion with a
candidate who has moved through our recruitment process to complete the introductory phone call,
formal phone interview with the medical team, on-site interview and post-interview call. We are in the
process of providing this candidate with Organizational information concerning Coast CHC’s
compensation and benefits package and will be considering a formal offer of employment within the next
5-7 days.

 

health team, working with our Medicaid contracts and dealing with high acuity, low functioning patients
who present with co-morbidities and chronic conditions, who have low literacy, and live in an isolated
rural communities. Mr. Garcia’s resume did not adequately demonstrate his experience in working with
the vulnerable low-income populations that we serve as a community health center, specifically working,

|
Specific to Mr. Garcia, this role is the lead medical provider role over the entire medical and behavioral
|
|
3

 
add seperviging ntti Gal stafé WhoLseqverpatiedts Whe chrkOd2 pe Aen cikgannmee shes, thagalterable,
behavioral health services, addiction, and medication assisted therapy for patients who often present with
psycho/social medical needs related to their addiction challenges, and are non-compliant in their
interactions with medical staff. Mr. Garcia’s resume as initially presented to DELTA Recruitment firm, and
in discussion with the recruiter presented experience in a boutique clinic environment, and in consulting.
Our health center requires a medical director/chief medical officer who is hands on in treating the
complexities of the above noted challenging, high acuity- patient population.

REDACTED

CLOSING STATEMENT:

| have been the Executive Director/CEO of Coast since its opening in 2010. We deny the allegations of age
discrimination. We pride ourselves on the number of seasoned medical professionals who choose to work
at Coast, volunteer, and serve on our Board of Directors and Board delegated committees.

We believe the quality of experience and tenure only adds to our comprehensive care provided at our
health center. We screen applicants based on their skills, knowledge, ability and experience in working in
medicine, understanding of the Oregon expanded Medicaid system. We also value knowledge and
experience in working in a rural, isolated, and poverty- stricken community. | regret that Mr. Garcia feels
he is being discriminated against with respect to his age. This is in no way our intention, nor our value
within our organization.

Respectfully Submitted,

Linda S. Maxon

Linda S. Maxon
Chief Executive Officer
Coast Community Health Center

Attachments:
1. Employee Handbook
2. Response to Item #7 — Packet 1, 2, 3, 4
 

Case 3:20-cv-03194-X-BH Document 3 Filed 10/20/20 Page 27 of 35 PagelD 70

ATTACHMENT E

JOB DESCRIPTIONS

COASTAL AND DELTA
 

The ad which Garcia received from Delta included the following four points describing the
desired background for the Medical Director position at Costal. There is no mention of any
recent FQHC experience and no metion of any experience at an FQHC

Case 3:20-cv-03194-X-BH Document 3 Filed 10/20/20 Page 28 of 35 PagelD 71

JOB DESCRIPTIONS AND REQUIMENTS

e Must be currently Board Certified or able to re-certify within a year. (Board Certification was
not required to be hired)

e No background issues wining the last 10 years. (Individuals who had committed acts
worthy of state of federal sanction more than 10 years ago could be hired)

e Must be Family Medicine residency trained.

e Some administrative experience preferred. (There was no requirement of any
administrative experience let alone Federally Qualified Health Center (FQHC) experience.

Oregon Coastal’s Web Site is currently listing the Chief Medical Officer Position and its job

requirements: — 4¢ Ane / 2020

Chief Medical Officer —

Position provides supervision to professional clinical and allied health staff, contracted medical
professional services and, manages contractual agreements for laboratory, pharmacy, and dental
services, substance abuse counseling, and other specialty services. Engages in completing ongoing
and annual performance evaluations and recommending merit increases, promotions, and disciplinary
actions of clinical staff and the clinical site manager.

As a key member of the Senior Leadership Team, the Chief Medical Officer (CMO) will report to
the CEO.

Participates in strategic planning, budgeting, and organizational development with the
Management team.

Directs and oversees all aspects of the clinical functions of the organization including the
development and implementation of policies and procedures pertaining to clinical staff and
services; ensures Clinical policies, procedures, and protocols are current and in compliance with
all State and Federal regulations.

Responsible for recommending strategies to enhance clinical effectiveness and ensuring quality
care is afforded to all patients who have received services at the main clinic, or outreach sites
and events.

Responsible for providing leadership and oversight to the Center’s health services programs;
supervision of clinical staff and provision of direct patient care.

Chair of the Quality Improvement Committee; responsible for performance improvement
programs and identifying individual performance improvement and continuing professional
educations to support provider development and clinical skill base.

Collaborates with the CEO in recruiting qualified licensed independent providers; actively
participates selection, hiring of professional staff, and annual credentialing review of all
providers.

Directs and responds to compliance issues, investigations, complaints, and other related
internal/external events

Is an advocate for the underserved with sensitivity to each client’s unique needs; ensures
clinical staff are providing the highest level of care for patients, ensure there is a zero tolerance

 
Case 3:20-cv-03194-X-BH Document 3 Filed 10/20/20 Page 29 of 35 PagelD 72

to discrimination against patients, or prospective patients and upholds the mission of the clinic
to serve patients regardless of the ability to pay

e Direct oversight of all HRSA, CCO, Meaningful Use, Patient Centered Medical Home, Medicare
quality reporting measures; recommends clinical objectives with reference to implementation of
health plans, represents clinical management in administrative matters, advises on technology
and equipment needs.

e Services as advocate for the health center and liaison to local and state medical professionals
as appropriate.

Knowledge of health care administration systems, governmental regulations and compliance
requirements. Excellent leadership skills and strength in exercising initiative, judgment, problem-
solving, decision-making to resolve problems effectively. Demonstrated skills in developing and
maintaining effective relationships with medical and administrative staff, patients, and the public. Skill
in developing and maintaining Center quality improvement programs. Ability to anticipate and react
calmly in emergency situations. Skill in planning, organizing, prioritizing, delegating and supervising.
Ability to analyze and interpret complex data. Excellent and effective written and verbal
communication. Knowledge of fiscal management and human resource management techniques.

Knowledge of computer systems and applications.

A summary of Garcia’s Qualifications for comparison to Delta’s job parameters and Coastal job
requirements. Any comparison will demonstrate that Garcia was well qualified for this position
as he clearly stated in his email to to Cassidy Armstrong on August 15, 2109.

Summary of Professional Experience

¢ Clinical - Thirty years Experience in Emergency Medicine and Family Practice
Administration —- Ten Plus Years of progressive experience with physician supervision, employee
evaluations, budget preparations, clinical services evaluation, operational issues
e Administrative Positions
o Medical Director Emergency Department
o Director Student Health Center
o Physician Advisor Business and Legal Affairs/Assistant Medical Director Large
Multispecialty Medical Group
o Medical Director FQHC
o Medical Director County Medical Clinic
e Quality improvement- Fellowship in Quality and Risk Management in an integrated delivery system.
Leading clinical quality programs and/or working in conjunction with others to develop quality
standards in multiple organizations. Juran facilitator training ,
e Utilizatign Management / Review — Insurance / HMO review of inpatient admissions, outpatient
procedures. Imaging
e Analysis of Data — Analysis of clinical and financial data. QA studies with clinical, operational and
financial data measuring the quality of care, cost of care and patient satisfaction.
e Financial Management — Responsible for financial management of a Student Health Organization
and Budget preparation with several organizations.
e Teaching Experience- See Below (in addition Volunteer Faculty at University of California, Irvine
and University of Wisconsin.
Survey Accreditation— Assisted several organizations pass JACHO and NCQA surveys
Medical Staff-_ Department Head and Medical Staff Officer

 
 

Case 3:20-cv-03194-X-BH Document 3 Filed 10/20/20 Page 30 0f35 PagelD 73

e Committee experience: Board of Directors, Qi, QA, UM, Pharmacy and Therapeutics, Patient
Executive Committee Member

Education and Training

Degree/Experience Institution
Undergraduate University of Utah

Salt Lake City, UT
Doctor of Medicine University of Washington
Seattle, Washington

Family Practice Residency San Bernardino County Med Center
San Bernardino, California

Juris Doctor Western State University College of Law
Fullerton, California

Master of Science University of Wisconsin-——Milwaukee
Health Care Management Milwaukee, Wisconsin

Board Certification and Licenses

4. American Board of Family Practice - Last exam completed -- 2014

2. American Board of Emergency Medicine — Last exam completed --2010 (next exam 2020)
 

Case 3:20-cv-03194-X-BH

Find jobs Company re

Chief Medical Officer

Coast Community Health Center - Bandon,

Coast Community Health Center
EAA, 4 reviews
Read what people are saying about working here.

Document 3 Filed 10/20/20 Page 31 of 35 PagelD 74

views  Findsalaries Upload yourresume Signin | Employers / Post Job

OR 97411

 

|

Duties and Responsibilities:

He hy Piiley é

Q Save this job

[CO Copy link

* Asakey member of the CCHC Leadership Team, the Chief Medical Officer (CMO) will report to the CEO.

* Participates in strategic planning, bu

 

geting, and organizational development with the Management team.

* Directs and oversees all aspects of the clinical functions of the organization including the development and
implementation of policies and procedures [CM1]pertaining to clinical staff and services; ensures clinical policies,
procedures, and protocols are current and in cor.:pliance with all State and Federal regulations.[CM2]

* Responsible for recommending strategies to enhance clinical effectiveness and ensuring quality care is afforded to all
patients who have received services at the main clinic, or outreach sites and events.

* Responsible for providing leadership|and oversight to the Center's health services programs; supervision of
professional clinical staff including behavioral heaith providers and provision of direct patient care as needed.

¢ Oversight Chair of the Quality Improyement Committee; responsible for performance improvement programs and

identifying individual performance i
development and clinical skill base.

provement and continuing professional educations to support provider

* Collaborates with the CEO in recrui.ing qualified licensed independent providers; actively participates selection, hiring
of professional staff, and annual credentialing review of all providers.

* Directs and responds to compliance
directed by COO
¢ Is an advocate for underserved with

ssues, investigations, complaints, and other related internal/external events as

sensitivity to each client's unique needs; ensures clinical staff are providing the

highest level of care for patients, ensure there is a zero tolerance to discrimination against patients, or prospective

patients and upholds the mission of

he clinic to serve patients regardless of the ability to pay

* Services as advocate for the health center and liaison to local and state medical professionals as appropriate.

Supervisory Relationships: Position provi
professional services and, manages contra
counseling, and other specialty services. tr
recommending merit increases, promotion
manager.

Travel Requirements: Position requires 11
continuing education, clinical related conf¢

Qualifications: Current Oregon M.D. or D
Practice or Internal Medicine or other licen

Hes supervision to professional clinical and allied health staff, contracted medical
ttual agreements for laboratory, pharmacy, and dental services, substance abuse
gages in completing ongoing and annual performance evaluations and

s, and disciplinary actions of professional clinical staff and the clinical site

frequent travel within local community, state and outside to attend required
rences, association, state and federal meetings

O. or DNP medical licensure, Board Certification or Board Eligibility in Family
sure Primary Care. Five years of clinical experience in a medical office setting,

 
 

Ctnef Medical Officer salaries in Bandon, OR

including we Fears RIC managemen wi See Sollee With Gndennsure ied eatin BOE, fetord with

the Board of Medicai Examiners and/or Boprd of Nursing. Proof of insurability required. |

Position Requirements: Knowledge of health care administration systems, quality improvement and team-based care,
governmental regulations and compliance|requirements. Excellent leadership skills and strength in exercising initiative,
judgment, problem-solving, decision-making to resolve problems effectively. Demonstrated skills in developing and
maintaining effective relationships with medical and administrative staff, patients, and the public. Skill in developing and
maintaining Center quality improvement programs. Ability to anticipate and react calmly in emergency situations. Skill in
planning, organizing, prioritizing, delegatir\g and supervising. Ability to analyze and interpret complex data. Excellent and
effective written and verbal communication. Knowledge of fiscal management and human resource management techniques.
Knowledge of computer systems and applifations.

Coast Community Health Center - 25 days ago - report job
- ortginal job

If you require alternative methods of application dr screening, you must approach the employer directly to request this as Indeed is not
responsible for the employer's application proce $5.

Ctuet Medical Officer jobs in Bandon, OR

jobs at Coast Community Health Center in Bandon, OR

© 2020 Indeed - Do Not Sell My Personal Information|- Privacy Center - Cookies, Privacy and Terms

 
 
  
  
 
  
   
 
   
  
  
   
   
   
    
  
   
 
 
 
 
  
 
 
 
   
   
  
 
 
 
   
   
 
 
 
   

IS 44 (Rev. ono ARS deiAbag YO3194-X-BH CRA COVER SHEET? Page 33 of 35 PagelD 76

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS DEFENDANTS

Peter Garcia, MD The Delta Companies

 

 

 

(b) County of Residence of First Listed Plaintiff County of Residence of First Listed Defendant Dallas

 

  

 

 

(EXCEPT IN U.S. PLAINTIFF CASES) b (IN U.S. PLAINTIFF CASES ONLY)
NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.
(c) Attomeys (Firm Name, Address, and Telephone Number) 00 A 8 (if Known)
Pro Se |
roe) URT
CLERK US er GH AS
I. BASIS OF JURISDICTION (Piace an “x” in One ee OF PRINCIPAL PARTIES (Place an “X" in One Box for Plaintiff
. (For Diversity Cases Only) and One Box for Defendant)
(11 U.S. Government [X]3 Federal Question PIF DEF PTF DEF
Plaintiff (US. Government Not a Party) Citizen of This State (1) [1 1 Wcorporated or Principal Pice §=.[] 4 []4
of Business In This State
(2 US. Government (14 Diversity Citizen of Another State [[]2 [[] 2 Incorporated and PrincipalPice [] 5 (5
Defendant (Indicate Citizenship of Parties in Item Il]) of Business In Another State
Citizen or Subject of a C13 (0 3 Foreign Nation Cis (6
Foreign Country

 

 

IV. NATURE OF SUIT (Pioce an “x” in One Box O Click here for: Nature o

   
    

 

     
        
 
  
 
 

         

      
 

     

 

  

 
       
       
   
 
    
   

   

  
   
 
  

 

   
  

    
     
 
    

 

110 Insurance PERSONAL INJURY PERSONAL INJURY 625 Drug Related Seizure 422 Appeal 28 USC 158
120 Marine 310 Airplane [-] 365 Personal Injury - of Property 21 USC 881 423 Withdrawal 376 Qui Tam (31 USC
130 Miller Act 315 Airplane Product Product Liability 1690 Other 28 USC 157
140 Negotiable Instrument Liability [0 367 Health Care/
150 Recovery of Overpayment 320 Assault, Libel & Pharmaceutical
& Enforcement of Ji Slander Personal Injury
151 Medicare Act 330 Federal Employers’ . Product Liability
152 Recovery of Defaulted Liability [LJ 368 Asbestos Personal
Studeot Loans 340 Marine Injury Product
(Excludes Veterans) 345 Marine Product Liability
[[] 153 Recovery of Overpayment Liability PERSONAL PROPERTY
of Veteran’s Benefits 350 Motor Vehicle 370 Other Fraud
160 Stockholders’ Suits 355 Motor Vehicle 371 Truth in Lending
190 Other Contract Product Liability 380 Other Porsonal
195 Contract Product Liability 360 Other Personal Property Damage 861 HIA (1395ff)
196 Franchise Injury [C1 385 Property Damage 740 Railway Labor Act 862 Black Lung (923) 850 Securities/Commodities/
r 362 Persona! Injury - Product Liability 751 Family and Medical 863 DIWC/DIWW (405(g)) Exchange
Medical Malpractice Leave Act 864 SSID Title XVI 890 Other Statutory Actions
790 Other Labor Litigation 865 RSI (405(g)) 891 Agricultural Acts
210 Land Condemnation Habeas Corpus: 791 Employee Retirement 893 Environmental Matters
220 Foreclosure 463 Alien Detainee Income Security Act |_| 895 Freedom of Information
230 Rent Lease & Ejectment 510 Motions to Vacate 870 Taxes (U.S. Plaintiff Act
240 Torts to Land Sentence or Defendant) 896 Arbitration
245 Tort Product Liability i 530 General |_| 871 IRS—Third Party + 899 Administrative Procedure
290 All Other Real Property CI 445 Amer. w/Disabilitics -{_ | $35 Death Penalty 26 USC 7609 Act/Review or Appeal of
Other: Agency Decision
$40 Mandamus & Other [] 950 Constitutionality of
550 Civil Rights State Statutes
555 Prison Condition
560 Civil Detainee -
Conditions of
Confinement

 

 

 

 

V. ORIGIN (Place an “X" in One Box Only)
& 1 Original C2 Removed from 0 3 Remanded from oO 4 Reinstated or Oo 5 Transferred from oO 6 Multidistrict o 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File
Cite the U.S. Civil Statute under which you are filing (De not cite jurisdictional statutes unless diversity):
Age Discrimination in Employment Act 29 USC § 621 et seq

 

VI. CAUSE OF ACTION

 

 

 

 

 

 

 

 

Brief description of cause:
Defendant discriminated against Piainitff based on age In violation of ADEA
VI. REQUESTED IN’ _[[) CHECKIF THISIS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURY DEMAND: dyes No
VIII. RELATED CASE(S) vatruct
IF ANY (See instructions): INGE DOCKET NUMBER
DATE
40/15/2020
FOR OFFICE USE ONLY

RECEIPT # AMOUNT

 
Case 3:20-cv-03194-X-BH Document 3 Filed 10/20/20 Page 34 o0f35 PagelD 77

JS 44 Reverse (Rev. 10/20) - TXND (10/20)

INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

L(a)

(b)

(c)

VI.

| Vil.

Vill.

Plaintiffs-Defendants. Enter names (last. first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and then
the official, giving both name and title.

County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)

Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
in this section “(see attachment)".

Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings, Place an "X"
in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.

United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.

Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party. the U.S. plaintiff or defendant code takes
precedence, and box | or 2 should be marked.

Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
citizenship of the different parties must be checked, (See Section III below; NOTE: federal question actions take precedence over diversity
cases.)

Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
section for each principal party.

Nature of Suit. Place an "X" in the appropriate box. If there are multiple nature of suit codes associated with the case, pick the nature of suit code
that is most applicable. Click here for: Nature of Suit Code Descriptions.

Origin. Place an "X" in one of the seven boxes.

Original Proceedings. (1) Cases which originate in the United States district courts.

Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
date.

Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
multidistrict litigation transfers.

Multidistrict Litigation — Transfer. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C.
Section 1407.

Multidistrict Litigation ~ Direct File. (8) Check this box when a multidistrict case is filed in the same district as the Master MDL docket. PLEASE
NOTE THAT THERE IS NOT AN ORIGIN CODE 7. Origin Code 7 was used for historical records and is no longer relevant due to changes in
statute.

Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service.

Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

Related Cases. This section of the JS 44 is used to reference related cases, if any. If a related case exists, whether pending or closed, insert the
docket numbers and the corresponding judge names for such cases. A case is related to this filing if the case: 1) involves some or all of the same
parties and is based on the same or similar claim; 2) involves the same property, transaction, or event; 3) involves substantially similar issues of law
and fact; and/or 4) involves the same estate in a bankruptcy appeal.

Date and Attorney Signature. Date and sign the civil cover sheet.

 
“SWUOWUAIYS olIPW ALOU Bu/pUes Uy @SN 405 Aj9}OS POP|AOAC S| PUL 4221/1405 |@ISOd “S'N OY} JO APedoud OY) $] BujBExDed S}4,

Case 3:P0-cv-03194-X-BH Document 3 Filed-40/

/20 ‘Page 35 o0f35 PagelD 78

SQI ¥ $1 146}9m WinW}KeW 04) ‘sqUoWIG!YS |EUO|eUIEIUI 404 “Sq] OL $1 IYBIOM WuNWPKeW OY) ‘SWUOWIA!Ys 29RSEWIOG 404 “AIUO WASOWO

ll

 

€8 6982 0620 ZE6r ZELS SOSE

cyeSl XL ‘seyeq
}PBNS SSWWOD OOL!

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

7Syl WooY
yuNOD ayy
und PUISIG somes pent, YAEWNN @ONIMOVeL SdSN
Olel-2v2S2 XL SBIleQ
2Svl 31S
18 JOWSWNOD 001 he

diHS

(1009)

‘OL 02/61/OL :AVO AYSAMSO G3L03dx3

 

9001

20 066 710

@AVQ-Z TIVW ALIMOrdd

diWd ADVLSOd SN
1ejey Beta <J

| > WOOMTIVYE

 

 

 

 

 

 

 

 

C5 wea pera fee who

‘B7BZE 14 CpURLO
49 $8019 eunrs OFZ

“jmp “3DINUAS TVLSOd
S3IVLS GILINN

 

 

cies seed TWAS OL ATWald SSF TWHS OL ATWUIS SSS” \

   
  

Fak TR ITT
I EL A

  

RED soe Peat

 
